                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

HABITAT FOR HUMANITY
INTERNATIONAL, INC.,

     Plaintiff/Counter-Defendant,

v.                                                          Case No.: 2:19-cv-456-FtM-38MRM

ROBERT DERRICK MORRIS,

     Defendant/Counter-Plaintiff.
                                                 /

                                                ORDER1

        Before     the    Court      is   Plaintiff/Counter-Defendant’s          Motion     to    Dismiss

Defendant/Counter-Plaintiff’s Amended Counterclaims With Prejudice (Doc. 66) filed on

December 18, 2019, and Defendant/Counter-Plaintiff’s Response in Opposition (Doc. 69)

filed on January 13, 2020. The Court notes that the Third Amended Complaint is a

shotgun pleading and will allow Plaintiff to amend before ruling on the merits of the

dispute.

        Habitat for Humanity International, Inc. (HFHI) sues one of its former employees,

Robert Derrick Morris, for fraud, unjust enrichment, and breach of contract due to Morris’

inappropriate use of HFHI resources which was discovered after Morris’ separation

pursuant to a severance agreement. Defendant filed a five-count Amended Counterclaim

(Doc. 63) for race, color, and gender discrimination under Title VII, race discrimination




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
under 42 U.S.C. § 1981, and age discrimination under the Age Discrimination in

Employment Act.

       When examining the Third Amended Complaint (Doc. 58), the Court observed that

it incorporates each preceding paragraph into each count instead of limiting the scope of

incorporation to that of the alleged facts. In so doing, Plaintiff has lodged what is known

as a shotgun pleading. Wagner v First Horizon Pharm. Corp., 464 F.3d 1273, 1279 (11th

Cir. 2006). In general, shotgun pleadings “are those that incorporate every antecedent

allegation by reference into each subsequent claim for relief or affirmative defense.” Id.

The result is that the last count eventually constitutes a combination of the entire pleading.

See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313 (11th Cir. 2015) (noting

that a court, acting on its own initiative may sua sponte review a complaint and strike

shotgun pleadings to replead).

              [I]f tolerated, [shotgun pleadings] harm the court by impeding
              its ability to administer justice. The time a court spends
              managing litigation framed by shotgun pleadings should be
              devoted to other cases waiting to be heard. Wasting scarce
              judicial and parajudicial resources impedes the due
              administration of justice and, in a very real sense, amounts to
              obstruction of justice.

Byrne v. Nezhat, 261 F.3d 1075 (11th Cir. 2001) abrogated on other grounds by Bridge

v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008) (internal punctuation omitted).

Consequently, the Eleventh Circuit has “roundly, repeatedly, and consistently

condemn[ed]” them. Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 979 (11th

Cir. 2008). When faced with a shotgun complaint, the Eleventh Circuit encourages

“courts to demand repleading.” Bailey v. Janssen Pharm., Inc., 288 F. App’x 597, 603

(11th Cir. 2008) (citations omitted).




                                              2
      The Court will not break step with the Eleventh Circuit. Because Plaintiff has failed

to identify the facts relevant to each claim, the Third Amended Complaint is deficient.

Thus, it must be dismissed. Because “[a]n amended complaint supersedes a previously

filed complaint,” the Court will deny the Motion to Dismiss the counterclaims as moot.

Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1345 n.1 (11th Cir. 1999).

      Accordingly, it is now

      ORDERED:

      (1)    Plaintiff’s Third Amended Complaint (Doc. 58) is dismissed without

prejudice.

      (2)    Plaintiff’s Motion to Dismiss Defendant’s Amended Counterclaims With

Prejudice (Doc. 66) is denied as moot.

      (3)    Plaintiff may file a Fourth Amended Complaint on or before January 31,

2020. Failure to do so will result in this case being dismissed with prejudice.

      DONE and ORDERED in Fort Myers, Florida this 16th day of January, 2020.




Copies: All Parties of Record




                                            3
